Lindsay, J.
An indictment was found in this case by the grand jury of Collin county, against the plaintiff in error, for an aggravated assault and battery upon one William Linehan. It was afterwards tried in the district court of the county, and a verdict and judgment had against the plaintiff in error for $100. From that judgment an appeal was taken to this court. The errors assigned in the record are: First, the court had no jurisdiction of the offense *406charged; Second, insufficiency of the indictment; and Third, the grand jurors who found the bill of indictment do not appear to be the grand jury of Collin county.
To the first assignment of error, we reply, the county courts and the district courts of counties in the state, since the 31st day of December, 1866, have concurrent jurisdiction of all offenses under the grade of felony. In the introductory part of the indictment, the jurors denominate themselves, or are denominated by the district attorney, as grand jurors for the State of Texas, as in truth and in fact they are. But the indictment proceeds to state, that they were “ sworn and charged to inquire into, and true presentments make, of crimes and offenses cognizable in the district court, committed within the body of the county of Collin, and State of Texas;” and we think it would be indulging a most violent presumption, for this court to assume that the district judge of Collin county had a body of men impanneled, sworn, and charged as grand jurors, from any other county. It is clearly apparent from the indictment, that1 those who presented the bill were grand jurors of the county of Collin; but it is not at all necessary that the indictment itself should show by what grand jury it was found. The records of the court are sufficient to evince that fact. If, then, the indictment was found by a grand jury of Collin county, and it charges the offense to have been committed in Collin county, it is a necessary sequence of both fact and law that the jurisdiction of the offense appertains to the courts of Collin county.
Wherefore, there being no error perceived, the judgment of the court below is
Aeeibmed.